Cite as 2013 Ark. App. 532

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No.CV-13-427

NEILEEN SAIMON                                    Opinion Delivered   September 25, 2013
                               APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. J-11-604]

ARKANSAS DEPARTMENT OF                            HONORABLE STACEY
HUMAN SERVICES AND MINOR                          ZIMMERMAN, JUDGE
CHILDREN
                    APPELLEES                     AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Neileen Saimon appeals from a Washington County Circuit Court order terminating

her parental rights to her two children, R.B. and D.S.,1 arguing that the trial court erred in

relying on a repealed statute to incorporate testimony and evidence from prior proceedings

into its decision to terminate her parental rights. This identical argument was presented to,

and rejected by, this court in Kelso v. Arkansas Department of Human Services, 2013 Ark. App.

509. Thus, for the reasons set forth in Kelso, we affirm.

       Additionally, we note that, like the appellant in Kelso, Saimon makes no argument on

appeal that it was not in the best interest of the children for her parental rights to be

terminated, nor does she argue that DHS failed to prove at least one ground alleged for

termination in the petition for termination of parental rights. Therefore, no sufficiency

       1
        The court also terminated the parental rights of the putative father of R.B., Ronney
Bill, and the putative father of D.S., Manuel (last name unknown). They have not appealed
and are not parties to this action.
                                Cite as 2013 Ark. App. 532

argument has been preserved for appeal.

      Affirmed.

      GLADWIN, C.J., and GLOVER, J., agree.

      Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

      Tabitha Baertels McNulty, Office of Policy and Legal Services, for appellee.

      Chrestman Group, PLLC, by: Keith Chrestman, attorney ad litem for minor children.




                                             2